UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  June 21, 2016

                                Nos. 15-2781 & 15-3068

                        JHONATHAN VICTORIA JAVIER,
                                             Petitioner

                                          v.

        ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                       Respondent

                            (Agency No. A059-303-967)

Present: GREENAWAY, Jr, VANASKIE and SHWARTZ, Circuit Judges

      Motion by Respondent for Publication of the Court’s June 9, 2016 Opinion.

                                                    Respectfully,
                                                    Clerk/pdb

_________________________________ORDER________________________________
The foregoing motion is granted.


                                                    By the Court,

                                                    s/Joseph A. Greenaway, Jr.
                                                    Circuit Judge


Dated: August 3, 2016
PDB/cc: All Counsel of Record